Exhibit 8.1 Registrant’s Subsidiaries Jurisdiction of Organization Alcinoe Shipping Limited Republic of Cyprus Allendale Investments S.A. Republic of Panama Alterwall Business Inc. Republic of Panama Diana Trading Ltd. Republic of the Marshall Islands Manolis Shipping Ltd. Republic of the Marshall Islands Oceanpride Shipping Limited Republic of Cyprus Oceanopera Shipping Limited Republic of Cyprus Prospero Maritime Inc. Republic of the Marshall Islands Salina Shipholding Corp. Republic of the Marshall Islands Searoute Maritime Limited Republic of Cyprus Xenia International Corporation Republic of the Marshall Islands Xingang Shipping Ltd. Republic of Liberia
